Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 1 of 16 PageID: 170



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



    STATE FARM FIRE & CASAULTY            Civil Action No. 19-19205
    COMPANY,

                   Plaintiff,             OPINION

          v.

    GREE USA INCORPORATED, et
    al.,

                   Defendants.


APPEARANCES:

DANIEL J. DELUCA
De LUCA LEVINE LLC
THREE VALLEY SQUARE
SUITE 220
BLUE BELL, PA 19422

      On behalf of Plaintiff

JENNIFER ANN GUIDEA
MAXINE J. NICHOLAS
DANIEL JASON DIMURO
GORDON & REES SCULLY MANSUKHANI LLP
18 COLUMBIA TURNPIKE, SUITE 220
FLORHAM PARK, NEW JERSEY 07932

JOSEPH VICTOR CORSELLO
JOSEPH T. RIVERA, JR.
GORDON & REES SCULLY MANSUKHANI LLP
ONE BATTERY PARK PLAZA
28TH FLOOR
NEW YORK, NY 10004

      On behalf of Defendants GREE USA, INC.
      and MJC AMERICA, LTD d/b/a SOLEUS


HILLMAN, District Judge


                                     1
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 2 of 16 PageID: 171



      This matter is presently before the Court upon receipt of

Plaintiff State Farm Fire & Casualty Company’s (“Plaintiff”)

Motion for Partial Summary Judgment and Defendants Gree USA,

Inc. and MJC America, LTD d/b/a Soleus’s (“Moving Defendants”)

Cross-Motion for Partial Summary Judgment.          For the reasons set

forth below, Plaintiffs’ Motion to for Partial Summary Judgment

is GRANTED in part and DENIED in part and Moving Defendants’

Cross-Motion for Partial Summary Judgment is GRANTED in part and

DENIED in part.

                                BACKGROUND

      On May 20, 2019, a fire occurred at 5 Cranberry Lane in

Shamong, New Jersey (“Subject Property”).          (Statement of Facts

“SOF” 1.)    The fire caused damage to real property belonging to

Plaintiff’s subrogor, Mary Fischl.        (SOF 2.)    The damage to the

real property was covered under a policy of insurance held by

Ms. Fischl and issued by Plaintiff.        (SOF 3.)    Plaintiff filed

this matter against Defendants seeking to recover the cost to

repair certain real property that was allegedly damaged due to

Defendants’ product’s malfunction.        Plaintiff filed a Motion for

Partial Summary Judgment and Moving Defendants filed a Cross-

Motion for Partial Summary Judgment as to the measure of

recoverable real-property damages.        The Motions for Partial

Summary Judgment have been fully briefed.          Therefore, the

motions are ripe for adjudication.

                                     2
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 3 of 16 PageID: 172



                                DISCUSSION

   a. Subject Matter Jurisdiction

      This Court exercises subject matter jurisdiction pursuant

to 28 U.S.C. § 1332.

   b. Motion for Summary Judgment Legal Standard

      Summary judgment is appropriate where the Court is

satisfied that the materials in the record, including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations, admissions, or

interrogatory answers, demonstrate that there is no genuine

issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.          Celotex Corp. v.

Catrett, 477 U.S. 317, 330 (1986); FED. R. CIV. P. 56(a).          If

review of cross-motions for summary judgment reveals no genuine

issue of material fact, then judgment may be entered in favor of

the party deserving of judgment in light of the law and

undisputed facts.     See Iberia Foods Corp. v. Romeo Jr., 150 F.3d

298, 302 (3d Cir. 1998) (citation omitted).

   c. Analysis

      Plaintiff argues it is “entitled to recover the full repair

cost of its insured’s damaged real property, rather than the

‘actual cash value’ (‘ACV’) thereof, or indeed any measure

employing depreciation.”      (See ECF No. 28-1 “Pl. Br.” at 1.)         In

support of this position, Plaintiff contends that “[i]n New

                                     3
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 4 of 16 PageID: 173



Jersey, the only recognized measures of recoverable damage to

real property are (1) the cost to repair the damaged property,

or (2) the diminution in the fair market value of the property

attributable to the damage.”       (Id.).    Plaintiff contends repair

costs are recoverable here because “the repair cost does not

exceed the diminution in the fair market value (‘DFMV’) of the

property and/or is more reflective of the actual loss suffered.”

(Id.)

       In response, Moving Defendants contend Plaintiff’s motion

should be denied because it fails to cite to the record or any

sufficient facts in support of its position.          In addition,

Moving Defendants argue New Jersey law requires consideration of

depreciation when measuring recoverable real property damages.

(See ECF No. 31-1 “Def. Br.” at 7-8, 11.)          In support of this

proposition, Moving Defendants interpret the phrase: “to the

condition immediately prior to the harm” to mean depreciation

must be considered when calculating the recoverable amount of

repairs.    (Id. at 8.)    Finally, Moving Defendants direct this

Court to out of state case law to support its proposition that

ruling for Plaintiff would “make New Jersey the only state in

the country to not consider property depreciation when

calculating recoverable real property damages.”           (Id. at 9, 11-

13.)

       In response, Plaintiff explains it was not able to provide

                                     4
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 5 of 16 PageID: 174



Moving Defendants or this Court with the Statement of Loss at

the time it filed its motion because the Court-imposed deadline

for production of all damages documentation was three weeks

after Plaintiff filed its motion.        Plaintiff explains its motion

is not procedurally improper because Moving Defendants have

provided the Court with the relevant Statement of Loss that

demonstrates the alleged amount of repairs is approximately

$260,000.

      Nevertheless, Plaintiff argues that the real issue here is

not about the particular values of the Statement of Loss and

instead is the following legal issue: “whether Plaintiff is

entitled to recover repair cost (without deduction for

depreciation) as opposed to the diminution in the property’s

market value as a result of the fire that forms the basis of

this litigation.”     (See ECF No. 32 “Pl. Reply Br.” at 2-4.)           In

addition, Plaintiff focuses on New Jersey case law where repairs

have been awarded and there was no deduction for depreciation

and thus disagrees with Moving Defendants’ interpretation of the

phrase “condition immediately prior to the harm.”           Instead of

Moving Defendants’ reading, Plaintiff interprets this phrase to

mean having a “fully functional house to live in and to enjoy,”

which Ms. Fischl no longer could do following the fire.            (Id. at

5-6.)

      Finally, Plaintiff explains Moving Defendants’ citation to

                                     5
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 6 of 16 PageID: 175



out of state case law is unpersuasive because a majority of

those cases discuss the proper measure of damage to personal

property, deal with how to measure damages under the specific

terms of an insurance policy, deal with various measures of

damages unrelated to the cost to repair real property, or even

if related to real property damage, fail to explain whether

depreciation should be deducted from repair cost.           (Id. at 8-

10.)    This Court agrees in part with Plaintiff and in part with

Moving Defendants.

       “The appropriate measure of damages for injury done to land

is a complex subject and courts have responded to such claims in

a great variety of ways depending upon the evidence in the

particular case.”     Velop, Inc. v. Kaplan, 301 N.J. Super. 32, 64

(App. Div. 1997) (citing Daniel B. Dobbs, Remedies, §§ 5.2-5.16

at 310-34 (1973)).

       “In almost every case [concerning damages to real

property], one of two measures is employed.”          Mosteller v.

Naiman, 416 N.J. Super. 632, 638 (App. Div. 2010).           Both

measures have “a wide sphere of application, and the court’s

selection of one test or the other is basically an assessment of

which is more likely to afford full and reasonable

compensation.”     Id. (quoting Velop, 301 N.J. Super. at 64)

(emphasis in original).

       The first measure, described as the “most commonly

                                     6
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 7 of 16 PageID: 176



mentioned in the opinions,” is diminution of value.           Velop, 301

N.J. Super. at 64 (citation omitted).          “Under this measure the

plaintiff is entitled to recover the difference in the value of

his property immediately before and immediately after the injury

to it, that [is], the amount his property has diminished in

value as a result of the injury.”        Id.

      “The diminution-of-market-value measure of damages is

generally applicable in cases in which the harm to land is

permanent.”    Martin v. Bank of Am., No. 15-2128, 2018 WL

3614171, at *8 (App. Div. July 30, 2018) (citing Woodsum v.

Pemberton, 177 N.J. Super. 639, 646 (App. Div. 1981); 8 Thompson

on Real Property, Third Thomas Edition, § 67.06(a)(2) at 157

(David A. Thomas ed. 2016) (permanent damages for harm to

property are measured by depreciation in market value of the

property)).

      The second measure, “the replacement-cost or restoration-

cost measure[,] . . . ‘awards the plaintiff the reasonable cost

of restoring or repairing the damage.’”         Mosteller, 416 N.J.

Super. at 638 (quoting Velop, 301 N.J. Super. at 64).            “This

measure is generally applied where the damage is temporary.”

Martin, 2018 WL 3614171, at *8 (citing Woodsum, 177 N.J. Super.

at 646).

      In selecting between these two measures of quantifying

property damages, New Jersey courts have recognized that “it can

                                     7
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 8 of 16 PageID: 177



be unfair to use the restoration-cost method when ‘the cost of

repairs vastly exceeds . . . the probable market value of the

property.’”    Mosteller, 416 N.J. Super. at 638 (alteration in

original) (quoting Correa v. Maggiore, 196 N.J. Super. 273, 285,

482 A.2d 192 (App. Div. 1984)); see also Model Jury Charge

(Civil), 8.40, “Trespass to Real Property” (2018) (“The measure

of damages to be awarded to a plaintiff entitled to a verdict is

the difference between the fair market value of his/her property

before and after the trespass by the defendant” and “[t]he cost

of repair is a proper element to consider in ascertaining the

diminution in value resulting from a tortious injury to real

property”).

      Here, Plaintiff alleges it “cannot be shown that the repair

exceeds the property’s diminution in fair market value.”            In

support of this proposition, Plaintiff directs this Court to two

property estimates from Zillow and Realtor.com which state the

market value as of May 2019 was $353,600 and $332,500,

respectively and explains the $260,000 worth of fire, smoke, and

water damage rendered Ms. Fischl’s uninhabitable.           Accordingly,

Plaintiff contends that since the “online estimates indicate

that the property had a fair-market value of approximately

$343,000 when habitable at the time of the loss . . . the

diminution as caused by the fire would then be essentially that

full value.”    Based on this reasoning, Plaintiff argues the cost

                                     8
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 9 of 16 PageID: 178



of repair of $260,000 is the appropriate measure of damage as it

is considerably lower than the diminution in fair market value

(“DFMV”) and “is a better reflection of Plaintiff’s actual

damages.”    (Pl. Br. at 6.)     In response, Moving Defendants

correctly point out that “nothing in the record establishes the

[DFMV] of the loss location.”       Moreover, Moving Defendants

direct this Court to the fact none of the exhibits to

Plaintiff’s Motion for Partial Summary Judgment reflect a market

value of $343,000, which Plaintiff alleges is the approximate

market value.

      Finally, Moving Defendants explain Plaintiff fails to cite

to any document in the record or submit any evidence explaining

that the approximate real property damages is $260,000.            (Def.

Br. at 7-8.)    In response, Plaintiff fails to even acknowledge

the first two problems pointed out by Moving Defendants and

instead just explains any issue with the amount of repairs is

cured because Moving Defendants have attached the relevant

Statement of Loss.     Moreover, Plaintiff directs this Court’s

attention to the fact that the Court-imposed deadline for

production of all damages documentation was not until three

weeks after Plaintiff filed its motion and that any disagreement

as to the specific amount of values in the Statement of Loss is

not germane to determining whether at this point Plaintiff is

entitled to recover repair costs.        This Court agrees with Moving

                                     9
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 10 of 16 PageID: 179



Defendants.     At the Motion for Summary Judgment stage, the

Plaintiff must rely upon facts in the record and there is

nothing in the record here that establishes the DMFV is in fact

$353,600 or $332,500.      Although this Court acknowledges it does

have sufficient evidence to determine the approximate amount of

repairs based on the Statement of Loss, this does not save

Plaintiff from the issue of failing to point to anything in the

record that establishes the DFMV of the Subject Property.

      This is necessary for the Court’s determination because as

New Jersey court’s have held repair costs are not appropriate

where they vastly exceed the DFMV.         Thus, at this point and with

the limited record before it, this Court cannot tell whether the

repair cost is actually more likely to afford full and

reasonable compensation.       Although in its brief, Plaintiff has

asserted summarily facts, which, if true, may establish that the

appropriate measure of damages is repair costs, the Court cannot

rely on facts asserted outside the pleadings, affidavits and

other evidence adduced to determine a motion for summary

judgment.    Accordingly, the Court cannot conclude as a matter of

law based on the record before it that the proper measure of

damage is repair costs.       For this reason, Moving Defendants’

Cross-Motion for Partial Summary Judgment is granted to the

extent it asks this Court to not determine whether the

appropriate measure of damages is cost of repairs at this point

                                     10
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 11 of 16 PageID: 180



and Plaintiff’s Motion for Partial Summary Judgment is denied to

the extents it seeks this Court to order cost of repairs is the

appropriate measure of damages.

      Nevertheless, this Court does agree with Plaintiff that if

the appropriate measure of damages is cost of repairs, then

depreciation should not be deducted from the cost to repair the

damaged property.      This Court agrees that the New Jersey Supreme

Court has awarded repair costs without making any mention of

depreciation while allowing the plaintiff to recover the cost to

repair the damaged real property involved in those cases.             See

Berg v. Reaction Motors Div., Thiokol Chem. Corp., 37 N.J. 396,

412 (1962)(citing Bates v. Warwick, 77 N.J.L. 387, 388 (1909)).

Accordingly, this Court rejects the Moving Defendants’

interpretation that the phrase: “condition immediately prior to

the defendant’s activities” means depreciation must be deducted

from the cost of restoration.

      This conclusion is further supported by a fairly recent New

Jersey Appellate Division case.        In Martin, the court found that

“the cost of rest of restoration greatly exceeds the $25,000

diminution in the market value of the property.”           Martin, 2018

WL 3614171, at *10.      The court further noted the “judge properly

found, the present action is distinguishable from Berg, where

the Court found the plaintiffs were entitled to restoration of

their home to the ‘condition immediately prior to the

                                     11
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 12 of 16 PageID: 181



defendant's activities.’”       Id.    The court concluded that

“awarding plaintiffs full restoration costs of $750,000 would be

unreasonable and would not represent their actual loss” where

the diminution in the market value of the property was only

$25,000 and the property at issue flooded years before the

plaintiff even purchased the property.         Id.

      In reaching this conclusion the court did not compare the

diminution in the market value with the restoration costs minus

depreciation.     Instead, the court specifically compares

diminution in the market value with “full restoration costs.”

Id.     This further supports this Court’s rejection of the Moving

Defendants’ argument that if Plaintiff may recover repair costs

such costs must take into account depreciation.

      Finally, this Court agrees with Plaintiff that Moving

Defendants’ reliance on Elberon and Correa is misplaced.             First,

Elberon involved a case where the terms of the insurance policy

explained depreciation must be considered when calculating the

loss.    Elberon Bathing Co. v. Ambassador Ins. Co., 77 N.J. 1, 6

(1978) (“Defendant argues that an award based on replacement

cost without deduction for depreciation contravenes the measure

of recovery provided for in the policy, that being ‘actual cash

value.’ We agree.”).      Thus, this does not support the

proposition that under New Jersey common law depreciation must

be deducted from restoration costs.

                                      12
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 13 of 16 PageID: 182



      Second, the language quoted from Correa does not support

Moving Defendants’ position as that case simply holds that a

party may not cover repair costs when the amount “vastly exceeds

the contract price and the probable market value of the

property,” which is a rule of law Plaintiff does not contest.

Correa v. Maggiore, 196 N.J. Super. 273, 285 (App. Div. 1984).

As Plaintiff notes, Correa fails to mention how depreciation

must be deducted from the cost of repair, which instead lends

support to Plaintiff’s position.

      Moving Defendants’ final argument that finding for

Plaintiff’s would result in New Jersey being the only state to

not consider property depreciation when calculating recoverable

real property damage is unpersuasive.         In support of this

argument, Moving Defendants direct this Court to case law within

the Third Circuit as well as states within other circuits,

including Pa. Dep’t of Gen. Servs. V. U.S. Mineral Prods. Co.,

898 A.2d 590, 599-600 (2006).        Through the Court’s independent

research it found a case relating to evidentiary objections,

including one objection that is entirely inconsistent with

Moving Defendants’ argument regarding its interpretation of

Pennsylvania case law and actually cites to the same case Moving

Defendants now rely on.       Cloud v. Electrolux Home Prod., Inc.,

No. 15-00571, 2017 WL 3835602 (E.D. Pa. Jan. 26, 2017).

      More specifically, in Cloud, the plaintiffs wished to bar

                                     13
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 14 of 16 PageID: 183



on relevancy grounds evidence of depreciation because they

argued “under Pennsylvania law, damages to real property are

compensated by the cost of restoring the property to its pre-

loss condition.”      Id. at *3.    In response, defendants argued

that “any damages award must take into account the depreciation

of the [plaintiff’s] property before the fire took place.”             Id.

The court explained that “[u]nder Pennsylvania law, the

calculation of damages for permanent harm to real property is

the diminution in the value of the property caused by the

damage. For reparable harm to real property, the measure of

damages is the cost of repair or the market value of the

property before it was damaged, whichever is less.”            Id.

      Based on this rule of law, the court, while citing Pa.

Dep’t of Gen. Servs. V. U.S. Mineral Prods. Co., which Moving

Defendants now rely on, held “[e]vidence of depreciation would

therefore be relevant to the damages calculation only if the

[plaintiffs’] home was destroyed by the fire” and that “[i]n

that event, the diminution of value of the property caused by

the fire would have to take into account the property’s

depreciation to avoid awarding the [plaintiffs] a windfall.”

Id.   The court then further recognized that the plaintiffs did

not “allege that the damage to their property was irreparable.”

Id.   The court concluded that “[e]vidence of the depreciation of

the [plaintiffs’] property value therefore has no relevance to

                                     14
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 15 of 16 PageID: 184



calculating damages.”      Id.

      This finding further supports this Court’s rejection of

Moving Defendants’ reading of the phrase: “immediately prior to

the harm” to mean any damages award is required to take into

account the depreciation of Plaintiff’s property before the fire

took place.     Instead, as the court in Cloud concluded, damages

to real property that can be repaired are compensated by the

cost of restoring the property to its pre-loss condition and

thus, evidence of depreciation is not relevant to such a

calculation.     Accordingly, this Court finds Moving Defendants’

final argument unpersuasive on top of the additional issues

Plaintiff points out in its reply brief.          (Pl. Br. at 8-10.)

      In addition, as a court sitting in diversity, this Court is

required to rule in accordance with New Jersey law not simply

how other states have ruled on the relevant issue.            Based on New

Jersey case precedent, this Court predicts the New Jersey

Supreme Court would hold depreciation should not be deducted

from repair costs.      For these reasons, the Court grants

Plaintiff’s Motion for Partial Summary Judgment to the extent it

seeks this Court to order depreciation should not be deducted

from repair costs if the appropriate measure of damage is repair

costs and denies Defendant’s Cross-Motion for Partial Summary

Judgment to the extent it seeks this Court to order depreciation

should be deducted from repair costs if the appropriate measure

                                     15
Case 1:19-cv-19205-NLH-JS Document 35 Filed 01/21/21 Page 16 of 16 PageID: 185



of damages is repair costs.

                                 CONCLUSION

      For the reasons stated above, the Court will grant in part

and deny in part Moving Defendants’ Cross-Motion for Partial

Summary Judgment and grant in part and deny in part Plaintiffs’

Motion for Partial Summary Judgment.

      An appropriate Order will be entered.



Date: January 21, 2021                    s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     16
